Exhibit 3.1 PAULSON CAPITAL CORP. (an oregon corporation) CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A CONVERTIBLE PREFERRED STOCK The undersigned, President and Chief Executive Officer and Secretaryof Paulson Capital Corp. (the “ Corporation ”), an Oregon corporation, DOES HEREBY CERTIFY that the following resolutions were duly adopted by the Board of Directors of the Corporationat a meeting duly held June 19, 2013(the " Effective Date ”); WHEREAS , the Board of Directors is authorized within the limitations and restrictions stated in the Articles of Incorporation of the Corporation, as amended to date, to provide by resolution or resolutions for the issuance of 500,000 shares of Preferred Stock, no par value per share, of the Corporation, in such series and with such designations, preferences and relative, participating, optional or other special rights and qualifications, limitations or restrictions as the Corporation’s Board of Directors shall fix by resolution or resolutions providing for the issuance thereof duly adopted by the Board of Directors; and WHEREAS , it is the desire of the Board of Directors, pursuant to its authority as aforesaid, to authorize and fix the terms of a series of Preferred Stock and the number of shares constituting such series . NOW, THEREFORE, BE IT RESOLVED: Section 1. Designation and Authorized Shares . The Corporation shall be authorized to issue 500,000 shares of Series A Convertible Preferred Stock, no par value per share (the “ Series A Preferred Stock ”). Section 2. Stated Value . Each share of Series A Preferred Stock shall have a stated value of $0.806974 per share ( the “ Stated Value ”). Section 3. Liquidation . (a) Upon the liquidation, dissolution or winding up of the business of the Corporation, whether voluntary or involuntary, each holder of Series A Preferred Stock shall be entitled to receive, for each share thereof, out of assets of the Corporation legally available therefor, a preferential amount in cash equal to (and not more than) the Stated Value (the “ Liquidation Amount ”) plus all accrued and unpaid dividends. All preferential amounts to be paid to the holders of Series A Preferred Stock in connection with such liquidation, dissolution or winding up shall be paid before the payment or setting apart for payment of any amount for, or the distribution of any assets of the Corporation to the holders of (i) any other class or series of Capital Stock and (ii) the Corporation's Common Stock. If upon any such distribution the assets of the Corporation shall be insufficient to pay the holders of the outstanding shares of Series A Preferred Stock (or the holders of any class or series of Capital Stock ranking on a parity with the Series A Preferred Stock as to distributions in the event of a liquidation, dissolution or winding up of the Corporation) the full amounts to which they shall be entitled, such holders shall share ratably in any distribution of assets in accordance with the sums which would be payable on such distribution if all sums payable thereon were paid in full. Notwithstanding anything to the contrary in this Section 3 or elsewhere in this Certificate of Designation, the holders of Series A Preferred Stock will not be entitled to any payment with respect to any assets held in the Liquidating Trust, which will be reserved for distribution to the beneficiaries of the Liquidating Trust, and will take precedence over the priorities set forth herein in all respects. (b) Any distribution in connection with the liquidation, dissolution or winding up of the Corporation, or any bankruptcy or insolvency proceeding, shall be made in cash to the extent possible. Whenever any such distribution shall be paid in property other than cash, the value of such distribution shall be the Fair Market Value of such property. Section 4. Rank.
